By the Court.—Freedman, J.
After a full and critical examination of the whole evidence, I am unable to see how the judgment can be disturbed. The cause has been fully and fairly tried. The findings of fact made by the learned referee, are supported by an overwhelming preponderance of the evidence ; his conclusions of law are a correct determination of the rights of the parties arising from the facts as found, and the opinion delivered with his report is such a complete and correct exposition of the law of the case, that in my judgment, it is unnecessary to add anything to it.
The exceptions to the referee’s findings and his refusals to find are clearly untenable, and the exceptions to his rulings, on questions of evidence,, appear to be equally so.
The judgment should be affirmed, with costs.
Curtis, Ch. J., and Sandford, J., concurred.